Case 21-05004 Doc9 Filed 05/04/21 Entered 05/04/21 16:31:11 Page 1of 30

84/38/2021 28:56 2032266445 SARGENT , S&JACOBS PAGE 62/84

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
BRIDGEPORT DIVISION
IN RE: ‘ CHAPTER 7
RICHARD M. MONTZ, : CASE NO, 20-50949 (jam)
DEBTOR

CAA SPORTS LLC and CREATIVE ARTISTS — :
AGENCY, LLC, : ADV, PROC. 21-05004 (jam)

Plaintiffs, :

v. : MAY 4,2021

RICHARD M. MONTZ,
Defendant.

STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT

The undersigned, being all of the parties to this adversary proceeding, stipulate and
apree that the time within which defendant may respond to the complaint filed herein on

March 3, 2021, may be and hereby is further extended to and including May 10, 2021.

 
  

 

 

 

 

 

CAA SPORTS LLC, and RICHARD M. MONTZ, Defendant
CREATIVE ARTISTS AGENCY, LLC,
Plaintiffs,
By their Attorneys, By his Attorneys,
CUMMINGS & LOCK WOOD LLC S ENT, SARGENT & JACOBS; EEC —-
By Wen ECG... py na OCG

IJghn F. Carberry, Es - Hale'C ‘Sargent, Esq.

Landmark Squar: 830 Post Road East, Suite414
Stamford, CT 06901 Westport, CT 06880

Tel: 203-327-1700 Tel: 203-226-3331
Case 21-05004 Doc9 Filed 05/04/21 Entered 05/04/21 16:31:11 Page 2 of 30

84/30/2621 26:56 2632266445

SARGENT , S&JACOBS PAGE 93/04

CERTIFICATE OF SERVICE

I hereby certify that on May 4, 2021, service of the foregoing Stipulation Extending
Time to Respond to Complaint was accomplished through the Notice of Electronic Filing
for parties or counsel] who are registered Filers and copies of the foregoing were mailed by

first class U.S. mail, postage prepaid, or, where indicated, via emai), on parties or counsel

that are not registered Filers, as follows:

Holley Claiborn, Esq. (Served via email)
Trial Attommey

Office of the United States Trustee

Giaimo Federal Building

150 Court Street, Room 302

New Haven, CT 06510

United States Trustee (Served via ECF Notification)
Giaimo Federal Building

150 Court Street, Room 302

New Haven, CT 06510

United States Trustee

Richard M. Coan, Esq. (Served via ECF Notification)
Rescia & Shear, LLP

5104A Bigelow Commons

Enfield, CT 06082

Chapter 7 Trustee

Hale C. Sargent, Esq. (Served via ECF Notification)
Sargent, Sargent & Jacobs, LLC

830 Post Road East, Suite 214

Westport, CT 06880

Attorneys for the Defendant Richard M. Moniz
hsargent@sargentlaw.com
Case 21-05004 Doc9 Filed 05/04/21 Entered 05/04/21 16:31:11 Page 3 of 30

04/38/2021 28:56 2032266445 SARGENT , S& JACOBS PAGE 84/84

John F. Carberry, Esq. (Served via ECF Notification)
Cummings & Lockwood, LLC

Six Landmark Square

Stamford, CT 06901

Attorney for the Plaintiffs

 

 

Hale C.

 
